
	
		I
		112th CONGRESS
		1st Session
		H. R. 1621
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Kline (for
			 himself, Mr. Grimm,
			 Mr. Runyan,
			 Mr. Coffman of Colorado,
			 Mr. Ryan of Ohio,
			 Ms. Bordallo,
			 Mr. Critz,
			 Mr. Palazzo,
			 Mr. Cravaack,
			 Mr. Jones, and
			 Mr. Young of Indiana) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the Centennial of Marine Corps Aviation, and to support
		  construction of the Marine Corps Heritage Center.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Corps Aviation Centennial
			 Commemorative Coin Act.
		2.FindingsCongress finds that—
			(1)the year 2012 is
			 the 100th Anniversary of the birth of Marine Corps Aviation;
			(2)Marine Corps
			 Aviation’s value to the individual Marine and the Marine Corps as a whole has
			 centered on a number of long-established and essential hallmark
			 qualities;
			(3)such essential
			 qualities, including adaptability, agility, and being of one mind, have been
			 seen during past campaign successes, are witnessed during today’s combat
			 operations, and are key planning factors for future aircraft and aviation
			 capabilities;
			(4)Marine Corps
			 Aviation, as an essential element of the Marine Corps Air Ground Task Force, is
			 critical to the continuing success of our Nation’s expeditionary Force
			 in Readiness;
			(5)in 2001, the
			 Congress authorized the construction of the Marine Corps Heritage Center, the
			 purpose of which is to provide a multipurpose facility to be used for
			 historical displays for the public viewing, curation, and storage of artifacts,
			 research facilities, classrooms, offices, and associated activities, consistent
			 with the mission of the Marine Corps;
			(6)the initial
			 portion of the Marine Corps Heritage Center opened on November 10, 2006;
			(7)the United States
			 should pay tribute to the Marine Corps Aviation Centennial and to the United
			 States Marine Corps, by minting and issuing a commemorative $10 gold coin;
			 and
			(8)the surcharge
			 proceeds from the sale of a commemorative coin, which would have no net costs
			 to the taxpayers, would raise valuable funding for the continuing construction
			 of the Marine Corps Heritage Center.
			3.Coin
			 specifications
			(a)$10 Gold
			 CoinsThe Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall mint and issue not more than
			 100,000 $10 coins, each of which shall—
				(1)weigh 8.359
			 grams;
				(2)have a diameter of
			 0.850 inches; and
				(3)contain 90 percent
			 gold and 10 percent alloy.
				(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the warrior ethos of the United States Marine Corps.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2015; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the Marine Corps Historical Division and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 FacilityOnly one facility of the United States Mint may be used
			 to strike any particular quality of the coins minted under this Act.
			(c)Period for
			 IssuanceThe Secretary may issue coins minted under this Act only
			 during the one-year period beginning on January 1, 2015.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in subsection (b) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)SurchargesAll
			 sales of coins issued under this Act shall include a surcharge of $35 per
			 coin.
			(c)Bulk
			 SalesThe Secretary shall make bulk sales of coins issued under
			 this Act at a reasonable discount.
			(d)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) should be at a
			 reasonable discount.
				7.Distribution of
			 surcharges
			(a)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary to the Marine Corps Heritage Foundation for the purposes
			 of construction of the Marine Corps Heritage Center, as authorized by section 1
			 of Public Law 106–398 (114 Stat. 1654).
			(b)AuditThe
			 Marine Corps Heritage Foundation shall be subject to the audit requirements of
			 section 5134(f)(2) of title 31, United States Code, with regard to the amounts
			 received under subsection (a).
			
